Citation Nr: 1532597	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO. 11-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1962 to July 1964 with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In March 2015 the RO obtained an addendum opinion regarding the etiology of the Veteran's claimed hearing loss.  Once again the examiner referenced two audiograms which were conducted in May 1984 and May 1986 and stated that they demonstrated normal hearing.  Review of the May 1984 audiogram reflects that the Veteran's threshold at 4000 Hz was 25 in the right ear.  Similarly, the May 1986 audiogram reflects a 25 decibel threshold at 4000 Hz in the right ear.  The Board notes that in evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, remand of the Veteran's claim is necessary in order to obtain a clarifying opinion from the examiner.  Additionally, the examiner did not comment on the June 1986 audiogram which demonstrates a 40 decibel threshold at 4000 Hz in the right ear and 30 Hz in the left ear.  As the examiner failed to address the Board's concerns regarding the observed normal threshold for hearing loss, and did not consider the June 1986 audiogram demonstrating diminished hearing, her opinion is inadequate and remand is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion regarding the etiology of the Veteran's diagnosed hearing loss disability, from an appropriate clinician.  The claims file, including a copy of this remand, must be reviewed.  If an examination is deemed necessary by the examiner one should be scheduled.  After review of all of the evidence, including the May 1984 and 1986 audiograms, as well as the June 1986 audiogram, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

2. After conducting any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




